Exhibit 10.3

 

ADVENT SOFTWARE, INC.

 

1995 DIRECTOR OPTION PLAN

 

(as amended and restated effective May 4, 2000)

(as amended and restated effective June 12, 2013)

 

1.                                      Purposes of the Plan.  The purposes of
this 1995 Director Option Plan are to attract and retain the best available
personnel for service as Outside Directors (as defined herein) of the Company,
to provide additional incentive to the Outside Directors of the Company to serve
as Directors, and to encourage their continued service on the Board.

 

All options granted hereunder shall be nonstatutory stock options.

 

2.                                      Definitions.  As used herein, the
following definitions shall apply:

 

(a)                                 “Board” means the Board of Directors of the
Company.

 

(b)                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

(c)                                  “Common Stock” means the common stock of
the Company.

 

(d)                                 “Company” means Advent Software, Inc., a
Delaware corporation.

 

(e)                                  “Director” means a member of the Board.

 

(f)                                   “Employee” means any person, including
officers and Directors, employed by the Company or any Parent or Subsidiary of
the Company.  The payment of a Director’s fee by the Company shall not be
sufficient in and of itself to constitute “employment” by the Company.

 

(g)                                  “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

(h)                                 “Fair Market Value” means, as of any date,
the value of Common Stock determined as follows:

 

(i)                                     If the Common Stock is listed on any
established stock exchange or a national market system, including without
limitation the Nasdaq National Market of the National Association of Securities
Dealers, Inc. Automated Quotation (“NASDAQ”) System, the Fair Market Value of a
Share of Common Stock shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such system or exchange (or
the exchange with the greatest volume of trading in Common Stock) on the date of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable;

 

(ii)                                  If the Common Stock is quoted on the
NASDAQ System (but not on the National Market thereof) or regularly quoted by a
recognized securities dealer but selling prices are not reported, the Fair
Market Value of a Share of Common Stock shall be the mean between the high bid
and low asked prices for the Common Stock on the date of determination, as
reported in The Wall Street Journal or such other source as the Board deems
reliable, or;

 

--------------------------------------------------------------------------------


 

(iii)                               In the absence of an established market for
the Common Stock, the Fair Market Value thereof shall be determined in good
faith by the Board.

 

(iv)                              For purposes of Options granted on the
effective date of this Plan, the Fair Market Value shall be the initial price to
the public as set forth in the final prospectus included within the Registration
Statement filed with the Securities and Exchange Commission under the Securities
Act of 1933, as amended for the initial public offering of the Company’s Common
Stock.

 

(i)                                     “Inside Director” means a Director who
is an Employee.

 

(j)                                    “Option” means a stock option granted
pursuant to the Plan.

 

(k)                                 “Optioned Stock” means the Common Stock
subject to an Option.

 

(l)                                     “Optionee” means a Director who holds an
Option.

 

(m)                             “Outside Director” means a Director who is not
an Employee.

 

(n)                                 “Parent” means a “parent corporation,”
whether now or hereafter existing, as defined in Section 424(e) of the Code.

 

(o)                                 “Plan” means this 1995 Director Option Plan.

 

(p)                                 “Share” means a share of the Common Stock,
as adjusted in accordance with Section 10 of the Plan.

 

(q)                                 “Subsidiary” means a “subsidiary
corporation,” whether now or hereafter existing, as defined in Section 424(f) of
the Internal Revenue Code of 1986.

 

3.                                      Stock Subject to the Plan.  Subject to
the provisions of Section 10 of the Plan, the maximum aggregate number of Shares
which may be optioned and sold under the Plan is 325,000 Shares of Common Stock
(the “Pool”).  The Shares may be authorized, but unissued, or reacquired Common
Stock.

 

If an Option expires or becomes unexercisable without having been exercised in
full, the unpurchased Shares which were subject thereto shall become available
for future grant or sale under the Plan (unless the Plan has terminated). 
Shares that have actually been issued under the Plan shall not be returned to
the Plan and shall not become available for future distribution under the Plan.

 

4.                                      Administration and Grants of Options
under the Plan.

 

(a)                                 Procedure for Grants.  The provisions set
forth in this Section 4(a) shall not be amended more than once every six months,
other than to comport with changes in the Code, the Employee Retirement Income
Security Act of 1974, as amended, or the rules thereunder.  All grants of
Options to Outside Directors under this Plan shall be automatic and
nondiscretionary and shall be made strictly in accordance with the following
provisions:

 

2

--------------------------------------------------------------------------------


 

(i)                                     No person shall have any discretion to
select which Outside Directors shall be granted Options or to determine the
number of Shares to be covered by Options granted to Outside Directors.

 

(ii)                                  Each Outside Director shall be
automatically granted an Option to purchase 30,000 Shares (the “First Option”)
on the date on which the later of the following events occurs: (A) the effective
date of this Plan, as determined in accordance with Section 6 hereof, or (B) the
date on which such person first becomes an Outside Director, whether through
election by the shareholders of the Company or appointment by the Board to fill
a vacancy; provided, however, that an Inside Director who ceases to be an Inside
Director but who remains a Director shall not receive a First Option.

 

(iii)                               Each Outside Director shall be automatically
granted an Option to purchase 6,000 Shares (a “Subsequent Option”) on December 1
of each year provided he or she is then an Outside Director, and if as of such
date, he or she shall have served on the Board for at least the preceding six
(6) months.

 

(iv)                              Notwithstanding the provisions of subsections
(ii) and (iii) hereof, any exercise of an Option granted before the Company has
obtained shareholder approval of the Plan in accordance with Section 16 hereof
shall be conditioned upon obtaining such shareholder approval of the Plan in
accordance with Section 16 hereof.

 

(v)                                 The terms of a First Option granted
hereunder shall be as follows:

 

(A)                               the term of the First Option shall be ten
(10) years.

 

(B)                               the First Option shall be exercisable only
while the Outside Director remains a Director of the Company, except as set
forth in Sections 8 and 10 hereof.

 

(C)                               the exercise price per Share shall be 100% of
the Fair Market Value per Share on the date of grant of the First Option.  In
the event that the date of grant of the First Option is not a trading day, the
exercise price per Share shall be the Fair Market Value on the next trading day
immediately following the date of grant of the First Option.

 

(D)                               subject to Section 10 hereof, the First Option
shall become exercisable as to twenty percent (20%) of the Shares subject to the
First Option one year after its date of grant and as to 1/60th of the shares
each month thereafter, provided that the Optionee continues to serve as a
Director on such dates.

 

(vi)                              The terms of a Subsequent Option granted
hereunder shall be as follows:

 

(A)                               the term of the Subsequent Option shall be ten
(10) years.

 

3

--------------------------------------------------------------------------------


 

(B)                               the Subsequent Option shall be exercisable
only while the Outside Director remains a Director of the Company, except as set
forth in Sections 8 and 10 hereof.

 

(C)                               the exercise price per Share shall be 100% of
the Fair Market Value per Share on the date of grant of the Subsequent Option. 
In the event that the date of grant of the Subsequent Option is not a trading
day, the exercise price per Share shall be the Fair Market Value on the next
trading day immediately following the date of grant of the Subsequent Option.

 

(D)                               subject to Section 10 hereof, the Subsequent
Option shall become exercisable as to one-twelfth (1/12th) of the Shares subject
to the Subsequent Option four (4) years and one month after its date of grant
and as to one-twelfth (1/12th) of the shares each month thereafter, provided
that the Optionee continues to serve as a Director on such dates.

 

(vii)                           In the event that any Option granted under the
Plan would cause the number of Shares subject to outstanding Options plus the
number of Shares previously purchased under Options to exceed the Pool, then the
remaining Shares available for Option grant shall be granted under Options to
the Outside Directors on a pro rata basis.  No further grants shall be made
until such time, if any, as additional Shares become available for grant under
the Plan through action of the Board or the shareholders to increase the number
of Shares which may be issued under the Plan or through cancellation or
expiration of Options previously granted hereunder.

 

5.                                      Eligibility.  Options may be granted
only to Outside Directors.  All Options shall be automatically granted in
accordance with the terms set forth in Section 4 hereof.

 

The Plan shall not confer upon any Optionee any right with respect to
continuation of service as a Director or nomination to serve as a Director, nor
shall it interfere in any way with any rights which the Director or the Company
may have to terminate the Director’s relationship with the Company at any time.

 

6.                                      Term of Plan.  The Plan shall become
effective upon the effective date of the first Registration Statement filed by
the Company under the Securities Act of 1933, as amended.  It shall continue in
effect for a term of ten (10) years unless sooner terminated under Section 11 of
the Plan.

 

7.                                      Form of Consideration.  The
consideration to be paid for the Shares to be issued upon exercise of an Option,
including the method of payment, shall consist of (i) cash, (ii) check,
(iii) other shares which (x) in the case of Shares acquired upon exercise of an
Option, have been owned by the Optionee for more than six (6) months on the date
of surrender, and (y) have a Fair Market Value on the date of surrender equal to
the aggregate exercise price of the Shares as to which said Option shall be
exercised, (iv) delivery of a properly executed exercise notice together with
such other documentation as the Company and the broker, if applicable, shall
require to effect an exercise of the Option and delivery to the Company of the
sale or loan proceeds required to pay the exercise price, or (v) any combination
of the foregoing methods of payment.

 

4

--------------------------------------------------------------------------------


 

8.                                      Exercise of Option.

 

(a)                                 Procedure for Exercise; Rights as a
Shareholder.  Any Option granted hereunder shall be exercisable at such times as
are set forth in Section 4 hereof; provided, however, that no Options shall be
exercisable until shareholder approval of the Plan in accordance with Section 16
hereof has been obtained.

 

An Option may not be exercised for a fraction of a Share.

 

An Option shall be deemed to be exercised when written notice of such exercise
has been given to the Company in accordance with the terms of the Option by the
person entitled to exercise the Option and full payment for the Shares with
respect to which the Option is exercised has been received by the Company.  Full
payment may consist of any consideration and method of payment allowable under
Section 7 of the Plan.  Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the stock certificate evidencing such Shares, no right to vote or
receive dividends or any other rights as a shareholder shall exist with respect
to the Optioned Stock, notwithstanding the exercise of the Option.  A share
certificate for the number of Shares so acquired shall be issued to the Optionee
as soon as practicable after exercise of the Option.  No adjustment shall be
made for a dividend or other right for which the record date is prior to the
date the stock certificate is issued, except as provided in Section 10 of the
Plan.

 

Exercise of an Option in any manner shall result in a decrease in the number of
Shares which thereafter may be available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

 

(b)                                 Rule 16b-3.  Options granted to Outside
Directors must comply with the applicable provisions of Rule 16b-3 promulgated
under the Exchange Act or any successor thereto and shall contain such
additional conditions or restrictions as may be required thereunder to qualify
Plan transactions, and other transactions by Outside Directors that otherwise
could be matched with Plan transactions, for the maximum exemption from
Section 16 of the Exchange Act.

 

(c)                                  Termination of Continuous Status as a
Director.  Subject to Section 10 hereof, in the event an Optionee’s status as a
Director terminates (other than upon the Optionee’s death or total and permanent
disability (as defined in Section 22(e)(3) of the Code)), the Optionee may
exercise his or her Option, but only within three (3) months following the date
of such termination, and only to the extent that the Optionee was entitled to
exercise it on the date of such termination (but in no event later than the
expiration of its ten (10) year term).  To the extent that the Optionee was not
entitled to exercise an Option on the date of such termination, and to the
extent that the Optionee does not exercise such Option (to the extent otherwise
so entitled) within the time specified herein, the Option shall terminate.

 

(d)                                 Disability of Optionee.  In the event
Optionee’s status as a Director terminates as a result of total and permanent
disability (as defined in Section 22(e)(3) of the Code), the Optionee may
exercise his or her Option, but only within twelve (12) months following the
date of such termination, and only to the extent that the Optionee was entitled
to exercise it on the date of such termination (but in no event later than the
expiration of its ten (10) year term).  To the extent that the Optionee was not
entitled to exercise an Option on the date of termination, or if he or she does
not exercise such Option (to the extent otherwise so entitled) within the time
specified herein, the Option shall terminate.

 

5

--------------------------------------------------------------------------------


 

(e)                                  Death of Optionee.  In the event of an
Optionee’s death, the Optionee’s estate or a person who acquired the right to
exercise the Option by bequest or inheritance may exercise the Option, but only
within twelve (12) months following the date of death, and only to the extent
that the Optionee was entitled to exercise it on the date of death (but in no
event later than the expiration of its ten (10) year term).  To the extent that
the Optionee was not entitled to exercise an Option on the date of death, and to
the extent that the Optionee’s estate or a person who acquired the right to
exercise such Option does not exercise such Option (to the extent otherwise so
entitled) within the time specified herein, the Option shall terminate.

 

9.                                      Non-Transferability of Options.  The
Option may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Optionee, only by
the Optionee.

 

10.                               Adjustments Upon Changes in Capitalization,
Dissolution, Merger, Asset Sale or Change of Control.

 

(a)                                 Changes in Capitalization.  Subject to any
required action by the shareholders of the Company, the number of Shares covered
by each outstanding Option, the number of Shares which have been authorized for
issuance under the Plan but as to which no Options have yet been granted or
which have been returned to the Plan upon cancellation or expiration of an
Option, as well as the price per Share covered by each such outstanding Option,
and the number of Shares issuable pursuant to the automatic grant provisions of
Section 4 hereof shall be proportionately adjusted for any increase or decrease
in the number of issued Shares resulting from a stock split, reverse stock
split, stock dividend, combination or reclassification of the Common Stock, or
any other increase or decrease in the number of issued Shares effected without
receipt of consideration by the Company; provided, however, that conversion of
any convertible securities of the Company shall not be deemed to have been
“effected without receipt of consideration.” Except as expressly provided
herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares subject to an Option.

 

In the event of an extraordinary cash dividend by the Company, the per Share
exercise price of each outstanding Option shall be adjusted by reducing the per
Share exercise price by an amount equal to the per Share extraordinary cash
dividend amount; provided, however, that in the event that the Board determines
in its sole discretion that a cash payment shall be made to an Optionee holding
an Option, whether partially or entirely in lieu of a reduction to the Option’s
exercise price in order to prevent adverse tax consequences to the Participant
with respect to the Option, then each such Option shall be adjusted to reduce
its per Share exercise price to the extent the Board determines appropriate and
advisable (unless the Board determines that no reduction shall be made) and with
respect to each Share subject to such Option, a cash payment shall be made to
the Optionee holding the Option in an amount equal to the per Share
extraordinary cash dividend amount less the amount of any reduction applied to
the Option’s per Share exercise price.  Unless determined otherwise by the
Board, any cash payment to be made pursuant to this paragraph shall be

 

6

--------------------------------------------------------------------------------


 

subject to the same restrictions on transferability and forfeitability as the
Shares subject to the Option with respect to which the cash payment may be
made.  The foregoing Option adjustments, if any, shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive. 
Notwithstanding anything to the contrary, the Board, in its sole discretion, may
determine not to apply the provisions of this paragraph to some or all Options.

 

(b)                                 Dissolution or Liquidation.  In the event of
the proposed dissolution or liquidation of the Company, to the extent that an
Option has not been previously exercised, it shall terminate immediately prior
to the consummation of such proposed action.

 

(c)                                  Merger or Asset Sale.  In the event of a
merger of the Company with or into another corporation or the sale of
substantially all of the assets of the Company, the vesting of outstanding
Options shall become fully vested and exercisable, including as to Shares for
which such Options would not otherwise be exercisable.  In such event the Board
shall notify the Optionee that the Option shall be fully exercisable for a
period of thirty (30) days from the date of such notice, and upon the expiration
of such period the Option shall terminate.

 

11.                               Amendment and Termination of the Plan.

 

(a)                                 Amendment and Termination.  Except as set
forth in Section 4, the Board may at any time amend, alter, suspend, or
discontinue the Plan, but no amendment, alteration, suspension, or
discontinuation shall be made which would impair the rights of any Optionee
under any grant theretofore made, without his or her consent.  In addition, to
the extent necessary and desirable to comply with Rule 16b-3 under the Exchange
Act (or any other applicable law or regulation), the Company shall obtain
shareholder approval of any Plan amendment in such a manner and to such a degree
as required.

 

(b)                                 Effect of Amendment or Termination.  Any
such amendment or termination of the Plan shall not affect Options already
granted and such Options shall remain in full force and effect as if this Plan
had not been amended or terminated.

 

12.                               Time of Granting Options.  The date of grant
of an Option shall, for all purposes, be the date determined in accordance with
Section 4 hereof.

 

13.                               Conditions Upon Issuance of Shares.  Shares
shall not be issued pursuant to the exercise of an Option unless the exercise of
such Option and the issuance and delivery of such Shares pursuant thereto shall
comply with all relevant provisions of law, including, without limitation, the
Securities Act of 1933, as amended, the Exchange Act, the rules and regulations
promulgated thereunder, state securities laws, and the requirements of any stock
exchange upon which the Shares may then be listed, and shall be further subject
to the approval of counsel for the Company with respect to such compliance.

 

As a condition to the exercise of an Option, the Company may require the person
exercising such Option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares, if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
relevant provisions of law.

 

7

--------------------------------------------------------------------------------


 

Inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.

 

14.                               Reservation of Shares.  The Company, during
the term of this Plan, will at all times reserve and keep available such number
of Shares as shall be sufficient to satisfy the requirements of the Plan.

 

15.                               Option Agreement.  Options shall be evidenced
by written option agreements in such form as the Board shall approve.

 

16.                               Shareholder Approval.  Continuance of the Plan
shall be subject to approval by the shareholders of the Company at or prior to
the first annual meeting of shareholders held subsequent to the granting of an
Option hereunder.  Such shareholder approval shall be obtained in the degree and
manner required under applicable state and federal law.

 

8

--------------------------------------------------------------------------------